UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	March 1, 2014 – August 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamRetirement IncomeFund Lifestyle 3 Semiannual report8 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry and, with respect to bonds, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has continued to climb this year. With a better-than-expected second-quarter earnings season, the S&P 500 Index was up 8.34% for the first nine months of 2014. This benchmark eclipsed the 2000 level for the first time in late August — one of many record highs set year to date. Government bonds, including municipal bonds, and other fixed-income securities have also performed well, particularly as interest rates have remained steady and even declined from historically low levels. In the United States, economic indicators have gradually improved. Notably, second-quarter GDP expanded at a seasonally adjusted annual rate of 4.6%, according to a revised estimate released by the Bureau of Economic Analysis. In addition, the unemployment rate has steadily declined, and data show that the housing and manufacturing sectors are gaining strength. World markets have lagged, however. Geopolitical risk has increased in the Middle East and Eastern Europe, although there has been little negative impact on oil and commodity prices to date. In Europe, a sputtering recovery ground to a halt in the second quarter. The European Central Bank has responded by cutting interest rates further and announcing asset- and bond-buying programs to help lift the region out of its economic doldrums. As U.S. markets enter the fourth quarter on a high note and geopolitical concerns continue, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees October 13, 2014 Performance snapshot Annualized total return (%) comparison as of 8/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Returns for the six-month period are not annualized, but cumulative. 4     Retirement Income Fund Lifestyle 3 Interview with your fund’s portfolio manager Robert J. Kea, CFA What was the investment environment like during the six-month period ended August31, 2014? The period began with some volatility, although markets around the world managed to eke out gains. Concerns about the direction of U.S. Federal Reserve policy as well as geopolitical worries in Eastern Europe weighed on stock performance. Markets around the world added gains in the second quarter. Stocks performed well as a result of accommodative central banks in the United States and Europe, solid corporate earnings, and a gradually improving economic picture. Outbreaks of violent conflict in Ukraine and Iraq contributed new uncertainties, particularly with regard to energy prices, but markets generally took the initial phases of these events in stride. By the latter months of the period, investors were encouraged by greater clarity on Fed policy and steady improvement in the U.S. economy. While Russia’s military actions in Ukraine, Middle East turmoil, and the stagnating eurozone economy all constrained markets, the U.S. stock market delivered strong returns, thanks to positive second-quarter earnings and improving economic data in many key areas. How did Putnam Retirement Income Fund Lifestyle 3 perform in this environment? Within the fund, we allocate investments to several underlying Putnam strategies that Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Retirement Income Fund Lifestyle 3     5 invest across asset classes, including allocations to equities, fixed income, and absolute return. Equity allocations within the portfolio seek to invest in less volatile, or “low-beta,” stocks. Our research has shown that low-beta stocks have historically provided better risk-adjusted returns for longer time periods compared with the overall market. Over the course of the semiannual period, this strategy helped reduce overall portfolio volatility. I am pleased to report that the fund delivered positive results for investors, with contributions coming from both asset allocation decisions and individual security selection. For the six months ended August31, 2014, the fund delivered a positive return that surpassed the return of its primary benchmark, the Barclays U.S. Aggregate Bond Index, but lagged the performance of its secondary all-equity benchmark, the S&P 500 Index. What strategies added to portfolio performance on an absolute basis during the six-month period? Within equities, positive performance was broad-based. Within the fund’s directional component — those strategies that are linked to the overall direction of markets — the largest contribution came from our U.S. equity exposure. Within equities, we favored developed markets, particularly the United States. In Europe, the portfolio’s overweight to core eurozone countries like Germany and France helped offset any negative results from the situation between Russia and Ukraine. Within fixed income, both high-yield and investment-grade corporate credit were also drivers of returns, as spreads continued to grind tighter. Regional equity trades, which tended to favor U.S. equities over Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 8/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Retirement Income Fund Lifestyle 3 “By the latter months of the period, investors were encouraged by greater clarity on Fed policy and steady improvement in the U.S. economy.” Bob Kea international markets, added value. In addition, the fixed-income alpha strategy, which primarily attempts to isolate mortgage credit and prepayment risk, was a key contributor. Where did you generate returns for the fund during the period? Several factors contributed. The fund’s equity holdings helped performance as well as exposure to high-yield corporate bonds. Default rates have remained below historical averages, as corporations have not spent money in an aggressive manner that could weaken balance sheets. The fund maintained low exposure to government bonds and to interest-rate risk in general, which also helped as those areas underperformed more credit-sensitive areas of fixed income. Did you make any strategy shifts during the period? At the end of the period, with the run-up in equities, we started to reduce the equity exposure in the fund. We believe that equity values are slightly stretched and, going forward, we expect equity returns to fall more in line with historical norms. Within the portfolio, we have been less reliant on interest-rate and duration strategies. We plan to maintain this strategy in the current environment. Top 10 holdings This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Retirement Income Fund Lifestyle 3     7 How did the fund use derivatives during the period? We used credit default swaps to hedge credit and market risks, as well as to gain exposure to individual securities and baskets of securities. What is your outlook for the fund and the global economy? We expect equity markets to continue to make modest gains this year. In our view, stocks may be fully valued, but they are not overvalued. We believe that the U.S. economy will continue to grow and corporate earnings will remain solid. That said, we do not expect stocks to advance as much in 2014 as they did in 2013. We believe continued accommodative monetary policy that is expected from the Fed and other major central banks should provide a supportive backdrop for equity prices. Likewise, we believe that credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Since our longer-term outlook is for rising interest rates, we will continue to be underweight interest-rate-sensitive assets in the fund and maintain a focus on equities, particularly U.S. stocks. The Fed’s reduction of monetary stimulus has created a transitional phase for the markets and the economy. Combined with ongoing geopolitical risks, this adds to the uncertainty and potential volatility going forward. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Portfolio composition comparison This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Retirement Income Fund Lifestyle 3 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Retirement Income Fund Lifestyle 3     9 IN THE NEWS A pledge two years ago by the European Central Bank (ECB) to “do whatever it takes” to save the euro is reflected in a landmark decision made early this September. The ECB instituted a bond-buying program that earmarked upward of €700 billion, or $906 billion, aimed at jump-starting lending activity and, ultimately, at reigniting Europe’s decelerating economic recovery. In addition, the ECB slashed its main refinancing rate to a record low of 0.05% and drove its deposit rate deeper into negative territory. This means banks will now pay an even greater premium for parking money at the ECB for short periods of time rather than lending it to businesses. The new measures also seek to lift the eurozone’s historically low inflation rate to its target of 2%. Still, skeptics fear that more intensive fiscal and structural reforms among the 18-nation euro currency bloc will be needed to stimulate a long-term European economic recovery. 10     Retirement Income Fund Lifestyle 3 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Life of fund 70.92% 64.09% 60.80% 60.80% 58.52% 58.52% 63.83% 58.50% 66.64% 74.85% Annualaverage 5.53  5.10  4.88  4.88  4.73  4.73  5.08  4.73  5.26  5.77  5 years 53.89  47.74  47.99  45.99  48.11  48.11  51.22  46.30  51.64  55.68  Annualaverage 9.00  8.12  8.16  7.86  8.17  8.17  8.62  7.91  8.68  9.26  3 years 31.29  26.04  28.23  25.23  28.35  28.35  30.26  26.03  29.90  32.15  Annualaverage 9.50  8.02  8.64  7.79  8.68  8.68  9.21  8.02  9.11  9.74  1 year 12.75  8.24  11.89  6.89  11.97  10.97  12.51  8.85  12.48  13.08  6 months 4.11  –0.06  3.66  –1.34  3.75  2.75  3.99  0.61  3.98  4.21  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Retirement Income Fund Lifestyle 3     11 Comparative index returns For periods ended 8/31/14 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 58.54%    119.07%    Annual average 4.73     8.19     5 years 24.50     118.10     Annual average 4.48     16.88     3 years 9.00     75.43     Annual average 2.91     20.61     1 year 5.66     25.25     6 months 2.74     8.84     Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 8/31/14 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.102 $0.062 $0.062 $0.089 $0.088 $0.114 Capital gains — Total $0.102 $0.062 $0.062 $0.089 $0.088 $0.114 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue 2/28/14 $11.05 $11.51 $11.01 $11.01 $11.03 $11.40 $11.04 $11.07 8/31/14 11.40 11.88 11.35 11.36 11.38 11.76 11.39 11.42 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Current dividend rate 1,2 1.79% 1.72% 1.06% 1.06% 1.48% 1.43% 1.47% 2.00% Current 30-day SEC yield 3,4 (with expense limitation) N/A 1.15 0.46 0.46 N/A 0.91 0.74 1.44 Current 30-day SEC yield 3,4 (without expense limitation) N/A 0.23 –0.49 –0.49 N/A –0.03 –0.20 0.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2Current dividend rate excludes dividends received from underlying Putnam funds. 3For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 4Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12     Retirement Income Fund Lifestyle 3 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Annualaverage (life of fund) 5.24% 4.81% 4.60% 4.60% 4.44% 4.44% 4.79% 4.45% 4.97% 5.48% 10 years 66.48  59.82  56.68  56.68  54.30  54.30  59.53  54.35  62.28  70.34  Annualaverage 5.23  4.80  4.59  4.59  4.43  4.43  4.78  4.44  4.96  5.47  5 years 45.15  39.35  39.85  37.85  39.84  39.84  42.82  38.18  43.04  47.01  Annualaverage 7.74  6.86  6.94  6.63  6.94  6.94  7.39  6.68  7.42  8.01  3 years 34.99  29.59  31.99  28.99  31.85  31.85  33.94  29.59  33.72  35.86  Annualaverage 10.52  9.02  9.69  8.86  9.65  9.65  10.23  9.02  10.17  10.76  1 year 7.46  3.17  6.72  1.72  6.59  5.59  7.23  3.74  7.21  7.68  6 months 1.27  –2.78  1.00  –4.00  0.91  –0.09  1.16  –2.13  1.15  1.47  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 2/28/14* 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 2/28/14 1.88% 2.63% 2.63% 2.13% 2.13% 1.63% Annualized expense ratio for the six-month period ended 8/31/14 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.10%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/15. Retirement Income Fund Lifestyle 3     13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2014, to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.14 $8.98 $8.99 $6.43 $6.43 $3.86 Ending value (after expenses) $1,041.10 $1,036.60 $1,037.50 $1,039.90 $1,039.80 $1,042.10 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2014, use the following calculation method. To find the value of your investment on March 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.09 $8.89 $8.89 $6.36 $6.36 $3.82 Ending value (after expenses) $1,020.16 $1,016.38 $1,016.38 $1,018.90 $1,018.90 $1,021.42 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Retirement Income Fund Lifestyle 3 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS), also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Retirement Income Fund Lifestyle 3     15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2014, Putnam employees had approximately $498,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Retirement Income Fund Lifestyle 3 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2014. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being Retirement Income Fund Lifestyle 3     17 provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 18     Retirement Income Fund Lifestyle 3 As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2013. In addition, effective through at least June 30, 2015, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.75% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. Retirement Income Fund Lifestyle 3     19 The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A shares’ return net of fees and expenses was positive over the one-year, three-year and 20     Retirement Income Fund Lifestyle 3 five-year periods ended December 31, 2013. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees noted, however, that before it was renamed Putnam Retirement Income Fund Lifestyle 3 on June 16, 2011, the fund (as Putnam Income Strategies Fund) did not invest in Putnam Absolute Return 700 Fund. Had your fund done so, its performance may have been different. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Retirement Income Fund Lifestyle 3     21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22     Retirement Income Fund Lifestyle 3 The fund’s portfolio 8/31/14 (Unaudited) COMMON STOCKS (31.2%)* Shares Value Banking (1.8%) Australia & New Zealand Banking Group, Ltd. (Australia) 393 $12,270 Banco Santander SA (Spain) 2,381 23,745 Bank of New York Mellon Corp. (The) 529 20,726 Bendigo and Adelaide Bank, Ltd. (Australia) 1,311 15,244 CaixaBank, SA (Spain) 3,854 23,183 City National Corp. 114 8,650 Commonwealth Bank of Australia (Australia) 349 26,506 First Niagara Financial Group, Inc. 482 4,193 JPMorgan Chase & Co. 1,114 66,227 Natixis (France) 4,406 30,973 PNC Financial Services Group, Inc. 512 43,392 Resona Holdings, Inc. (Japan) 3,100 16,810 State Street Corp. 389 28,020 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 8,074 Svenska Handelsbanken AB Class A (Sweden) 781 36,607 Swedbank AB Class A (Sweden) 449 11,435 Wells Fargo & Co. 72 3,704 Westpac Banking Corp. (Australia) 1,363 44,605 424,364 Basic materials (1.0%) Asahi Kasei Corp. (Japan) 2,000 16,039 BASF SE (Germany) 262 26,952 Dow Chemical Co. (The) 789 42,251 Fletcher Building, Ltd. (New Zealand) 3,100 23,856 LyondellBasell Industries NV Class A 250 28,588 Mitsubishi Chemical Holdings Corp. (Japan) 3,400 16,957 Packaging Corp. of America 60 4,079 Reliance Steel & Aluminum Co. 50 3,496 Rio Tinto PLC (United Kingdom) 612 32,650 Sherwin-Williams Co. (The) 114 24,865 Stora Enso OYJ Class R (Finland) 2,168 18,872 238,605 Capital goods (1.4%) ABB, Ltd. (Switzerland) 736 16,699 BAE Systems PLC (United Kingdom) 5,346 39,503 Ball Corp. 90 5,769 Canon, Inc. (Japan) 600 19,601 Caterpillar, Inc. 191 20,832 Crown Holdings, Inc. † 445 21,480 Cummins, Inc. 150 21,767 IDEX Corp. 109 8,386 Ingersoll-Rand PLC 150 9,030 Joy Global, Inc. 132 8,336 Leggett & Platt, Inc. 172 6,035 Northrop Grumman Corp. 213 27,098 Raytheon Co. 410 39,499 Roper Industries, Inc. 154 23,186 Toyoda Gosei Co., Ltd. (Japan) 600 11,424 Retirement Income Fund Lifestyle 3     23 COMMON STOCKS (31.2%)* cont. Shares Value Capital goods cont. Vinci SA (France) 507 $33,142 WABCO Holdings, Inc. † 198 20,434 332,221 Communication services (1.2%) Belgacom SA (Belgium) 755 26,919 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 6,824 12,898 Comcast Corp. Class A 867 47,451 Deutsche Telekom AG (Germany) 2,106 31,490 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 300 20,126 NTT DoCoMo, Inc. (Japan) 800 13,829 Orange (France) 1,920 29,062 Spark New Zealand, Ltd. (New Zealand) 6,593 16,186 Telstra Corp., Ltd. (Australia) 2,706 14,052 Verizon Communications, Inc. 1,132 56,396 Vodafone Group PLC (United Kingdom) 2,741 9,408 277,817 Conglomerates (0.3%) AMETEK, Inc. 227 12,017 Bouygues SA (France) 774 28,410 Danaher Corp. 347 26,584 67,011 Consumer cyclicals (3.2%) ADT Corp. (The) 222 8,183 Asahi Glass Co., Ltd. (Japan) 2,000 10,830 Bayerische Motoren Werke (BMW) AG (Germany) 298 34,692 Dai Nippon Printing Co., Ltd. (Japan) 1,000 10,491 Daihatsu Motor Co., Ltd. (Japan) 1,400 24,018 Daimler AG (Registered Shares) (Germany) 182 14,884 Daito Trust Construction Co., Ltd. (Japan) 200 24,730 Deckers Outdoor Corp. † 22 2,029 Expedia, Inc. 101 8,676 GameStop Corp. Class A 151 6,372 Gap, Inc. (The) 227 10,476 Geberit International AG (Switzerland) 47 15,947 General Motors Co. 210 7,308 Hanesbrands, Inc. 96 9,857 Harley-Davidson, Inc. 245 15,572 Hilton Worldwide Holdings, Inc. † 814 20,610 Home Depot, Inc. (The) 520 48,620 Host Hotels & Resorts, Inc.
